Title: To George Washington from Ebenezer Sproat, 9 July 1789
From: Sproat, Ebenezer
To: Washington, George



Sir
New York 9th July 1789

I wish to Obtain the appointment of Receiver of the Land office of the Western Teritory I have been honourd by an appointment formaly under Mr Hutchins late Geographer to the United states in that Country. and am on my way with my Family,

to Muskingum where I expect to Take up my Residence Should Your Excellency think me Worthy of the appointment of Receiver and Confer it on me it will be Greatfully acknoledged. I am with sentiments of The Highest Respect & Esteem Your Excellencies Most Obt Humble servant

Ebr Sproat

